DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/21 have been fully considered but they are not persuasive. 
Regarding the 35 U.S.C. 101 rejection of Claims 1-20, Applicant argues that the instant claims recite language similar to language in claims of example 37 of the Subject Matter Eligibility (SME) examples, and that the instant claims recite language that provide an improvement to chat systems and does not limit the invention to the classes of abstract idea since generating long sequences of characters by a hash function exceeds the ability of a human mind (Amendment, pg. 6, sixth para. – pg. 9. Third para.).
Examiner respectfully disagrees. Unlike example 37 provided in the SME that recite a specific manner of automatically displaying icons based on usage, providing an improvement to existing systems, the instant claims merely perform analysis on content of a textual chat message, stores a result of the analysis, generates a hash of the content and creates a marker/tag comprising the hash of the content and a reference to the stored result. These steps correspond to observation and evaluation steps i.e. analyzing data for storage and subsequent retrieval without providing any improvement to the technology or the generic computer implementing the steps, and as such Digitech Image Techs, LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014), also, analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, are mental processes within the abstract-idea category (see also Elec. Power, 830 F.3d at 1354) and correlating information using one-way encryption is an abstract idea. (see Cf Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1372 (Fed. Cir. 2017). Furthermore, even if the claimed “chat message” is constrained to a long sequence of characters (which Applicant does not claim), such constraining does not improve the functioning of the computer implementing the steps nor improve technology, where creating a hash based on such a sequence for subsequent retrieval would be an exercise that can be accomplished using a pen and paper.
Applicant also argues that like court case DDR holdings, limitations recited in the instant claims recite statutory subject matter, are not mathematical algorithms of business practices known from the pre-computer world, and further improve the efficiency of chat systems by reducing memory usage for archiving of chat discourses as provided in Applicant’s original disclosure, and as such, argues (Amendment, pg. 9, fourth para. – pg. 11, fourth para.) that the claims recite patent eligible subject matter (para. [0048]; [0074]). 
DDR holdings where a technology-based solution improved the performance of the computer itself (via the generation of a hybrid page that merges content associated with the products of a third-party merchant with the stored ‘visually perceptible elements’ from an original identified host Web site),  the instant claims include observation and evaluation steps i.e. analyzing data for storage and subsequent retrieval without providing any improvement to the technology or the generic computer implementing the steps. Furthermore, there is no improvement to technology or to a generic computer performing the claimed steps as the computer merely adds repeated/same phrases or expressions to a collection/index of text (Original specification, para. [0048]) that is subsequently retrieved when searched. 
Regarding the 35 U.S.C. 102 rejection of claim 1 and similar independent claims 8 and 14 with reference Mulayin, Applicant argues that the cited portion of Mulayin describes search module 129 transforming tokens and sending the transformed tokens to a communication server 100 through user device 120, where message lookup module 509 examines search index 508 looking for entries of transformed tokens as key, without providing a need for a leximarker, and as such, argues that Mulayin fails to disclose limitation “creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis” (Amendment, pg. 11, sixth para. – pg. 14, third para.; pg. 17, second –third para.).
Examiner respectfully disagrees. Mulayin discloses using a secure search module 124 in performing pre-processing stemming (i.e. lexicographic analysis) on textual content/tokens of a message that is part of a conversation exchange between users (col. 3, ln 14-31; col. 11, ln 3-26) as well as augmenting the stemmed tokens with performing, with a computer, a lexicographic analysis of content of a chat message of a chat discourse and storing a result of the lexicographic analysis in a database”. Mulayin further discloses creating a hash of the message using a SHA-256 hash function (col. 11, ln 66 – col. 12, ln 8), corresponding to limitation “generating a hash of the content of the chat message“ as well as having the hash function that includes the stored result of the stemming/lexicographic analysis (i..e example token “shedul”) be sent to a second client device 120B (col. 17, ln 8-38), corresponding to “creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis” as required by the claims 1, 8 and 14.
 Regarding the 35 U.S.C. 102 rejection of claim 7 and similar dependent claim 20 with Mulayin, Applicant argues that the cited portions of Mulayin describe transforming the tokens of the message but does not describe using the 24-hour for comparison with a leximarker threshold in determining the amount of hashing to be applied, and as such, argues that Mulayin fails to disclose limitation “wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold” (Amendment, pg. 14, fourth para. – pg. 16, third para.)
predetermined criteria, and the amount of hashing of the chat message can be determined by comparing the leximarker contextual value of the chat message with the leximarker contextual threshold.” (para. [0085]). Mulayin discloses the secure search module 124 as including a salt selection module 560 that selects different salts to achieve the transformations involving the has functions, where each salt is a value that increase the transformation/hashing and is associated with a particular time period of usage and if the time period is exceeded, a different salt is used (col. 12, ln 2 – col. 13, ln 3; col. 17, ln 21-34). Therefore, since Mulayin discloses determining the salt value that generates the transformation/hash based on set time periods assigned to each salt, where exceeding the time frame leads to selecting a new salt, Mulayin discloses determining a salt of the content of the chat message based on comparing a contextual value (i.e. assigned time period) of the chat message with a contextual threshold (i.e. time period threshold) that when exceeded, leads to a new salt/hash, and as a result, limitation “wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold”.
           Regarding the 35 U.S.C. 103 rejection of claim 5 and similar dependent claims 12 and 18 with Mulayin, Applicant argues that the Office Action has not cited an the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”) of Mulayin and as a result, fails to meet that Graham v. John Deere Co inquiries and that the cited portions of Mulayin fails to disclose the limitations recited in the claim, and as such requests a withdrawal of the rejection (Amendment, pg. 20, third para. – pg. 23, second para.).
           Examiner respectfully disagrees. The Graham v. John Deere Co inquiries require: i) Determining the scope and content of the prior art, ii) Ascertaining the differences between the claimed invention and the prior art and iii) Resolving the level of ordinary skill in the pertinent art. As provided in the previous Office action (4/26/21, pg. 7-8), Mulayin discloses “selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis” and does not explicitly disclose, but suggests limitation “wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”. The rejection further provides a reasoning as to why one of ordinary skill in the art would have been motivated to modify Mulayin to arrive at applicant’s invention () consistent with the Graham v. John Deere Co inquiries as well as the Legal Concept of Prima Facie Obviousness in modifying a single reference in a 35 U.S.C. 103 rejection (see MPEP 2142) without requiring an additional reference.
            Mulayin discloses selecting a hashing function for the message based on the likelihood of the original message being guessed, derived or obtained by uncompressing/expanding the hash (col. 12, ln 9-63). What Mulayin does not explicitly wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”. Mulayin however, suggests performing the missing step in using a different hash when it is determined that previously used hashes have been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34). Therefore, since the difference between the claimed invention and the prior art is such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable, and as a result, Examiner maintains the rejection of the claims.
           Regarding the rejection of dependent claims 2, 3, 9, 10, 12, 13, 15, 16, 18 and 20, Applicant argues that Mulayin fails to disclose the limitations recited in the claims as Mulayin fails to disclose the alleged deficiencies identified in the independent claims 1, 8 and 14 from which they depend (Amendment, pg. 16, 17 and 23). Examiner respectfully disagrees as presented above, and absent any specific arguments as to why the cited portions fail to disclose the limitations recited in the dependent claims, Examiner maintains the rejection are appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of encoding textual data without significantly more. The claims 1, 8 and 14 recite metal processes including evaluation/analyzing chat text message, generating a hash/compression (i.e. using a mathematical algorithm) of the evaluated message and creating a label/leximarker containing the hash. These steps can be achieved by a human using a pen and paper to store results of text analysis and encoding/encrypting the text using a mathematical algorithm while creating a label referencing the text and the result of applying the mathematical algorithm. This judicial exception is not integrated into a practical application because the generically recited computer elements (i.e. computer, database, system, and product) do not add a meaningful limitation to the abstract idea as they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional elements “creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis” do not add significantly more to the exception as it involves well-understood, routine, conventional computer functions of tagging/labeling information in database indexes/memory as well as encoding/decoding data as recognized by the court decisions listed in MPEP § 2106.05 (see Intellectual Ventures LLC v. Erie Indem. Co., RecogniCorp, LLC v. Nintendo, Cf Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1372 (Fed. Cir. 2017) and Personalized Media Commc 'ns, LLC v. Amazon.com, Inc., 161 F.Supp.3d 325,337 (D. Del. 2015), affd, 2016 WL 7118532 (Mem) (Fed. Cir. 2016)).
claims 2-7, 9-13 and 15-20 do not add significantly more that the abstract idea and are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.      Claims 1-3, 7-10, 13-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mulayin US 10,237,246 B1 (“Mulayin”)
         Per Claim 1, Mulayin discloses a method, comprising: 
            performing, with a computer, a lexicographic analysis of content of a chat message of a chat discourse and storing a result of the lexicographic analysis in a database (Abstract; fig. 6A; col. 3, ln 14-31; The secure search module 124 also includes a token pruning module 554 that removes tokens not likely to have semantic value for characterizing the message…In one embodiment, the token pruning module 554 performs linguistic stemming, substituting the stem version of a token for the 
"decoy" tokens …, col. 11, ln 3-53; In embodiments in which decoy tokens are injected into the tokens created for indexing purposes…, col. 14, ln 60-63; The secure search module 124 sends 622A, to the communication server 100 for delivery to the client device 120B 610, both an encrypted form of the plaintext message, msg, and the set of transformed tokens…, col. 17, ln 1-67, stemming as example lexicographic analysis); 
            generating a hash of the content of the chat message (The secure search module 124 additionally includes a token transformation module 562 that transforms the textual tokens into a different form from which the original token is not directly derivable.  In one embodiment, the transformation used by the token transformation module 562 is a one-way function whose inverse cannot be readily computed, such as hash function such as SHA-256 (Secure Hash Algorithm with 256-bit blocks)…, col. 11, ln 66 – col. 12, ln 8); and 
            creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis (the transformation used by the token transformation module 562 is a one-way function whose inverse cannot be readily computed, such as hash function such as SHA-256 (Secure Hash Algorithm with 256-bit blocks)…, col. 11, ln 66 – col. 12, ln 8; for a selected seed s, the set of tokens might be transformed to the values SHA-256("schedul", s)…The secure search module 124 sends 622A, to the communication server 100 for delivery to the client device 120B 610, both an encrypted form of the plaintext message, msg, and the example leximarker SHA-256("schedul", s) as including hash function as well as at least one reference “schedul” to the lexicographic analysis/stemming of the content).
         Per Claim 2, Mulayin discloses the method of claim 1, further comprising:
             generating a modified version of the chat message by replacing the content of the chat message with the leximarker  (col. 17, ln 21-33); and
             storing the modified version of the chat message in place of the chat message as part of the chat discourse (col. 17, ln 62-64). 
         Per Claim 3, Mulayin discloses the method of claim 1, further comprising using the leximarker to retrieve the result of the lexicographic analysis and, based on the retrieved result, performing content analysis of the chat discourse (col. 16, ln 1-33; col. 14, ln 64 – col. 15, ln 20). 
           Per Claim 7, Mulayin discloses the method of claim 1, wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold (col. 12, ln 2 – col. 13, ln 3; col. 17, ln 21-34, time period of use as contextual value, 24-hour/time limit as contextual threshold).
        Per Claim 8, Mulayin discloses a system, comprising: 
            a computer having at least one processor programmed to initiate executable operations (fig. 7; col. 19, 56-65), the executable operations including: 
            performing a lexicographic analysis of content of a chat message of a chat discourse and storing a result of the lexicographic analysis in a database (Abstract; fig. 6A; col. 3, ln 14-31; The secure search module 124 also includes a token pruning stemming as example lexicographic analysis); 
           generating a hash of the content of the chat message (The secure search module 124 additionally includes a token transformation module 562 that transforms the textual tokens into a different form from which the original token is not directly derivable.  In one embodiment, the transformation used by the token transformation module 562 is a one-way function whose inverse cannot be readily computed, such as hash function such as SHA-256 (Secure Hash Algorithm with 256-bit blocks)…, col. 11, ln 66 – col. 12, ln 8); and 
           creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis (the transformation used by the token transformation module 562 is a one-way function whose inverse cannot be readily computed, such as hash function such as SHA-256 (Secure Hash Algorithm with 256-bit blocks)…, col. 11, ln 66 – col. 12, ln 8; for a selected seed s, the example leximarker SHA-256("schedul", s) as including hash function as well as at least one reference “schedul” to the lexicographic analysis/stemming of the content).
         Per Claim 9, Mulayin discloses the system of claim 8, wherein the executable operations further include: generating a modified version of the chat message by replacing the content of the chat message with the leximarker (col. 17, ln 21-33); and 
            storing the modified version of the chat message in place of the chat message as part of the chat discourse (col. 17, ln 62-64).  
         Per Claim 10, Mulayin discloses the system of claim 8, wherein the executable operations further include using the leximarker to retrieve the result of the lexicographic analysis and, based on the retrieved result, performing content analysis of the chat discourse (col. 16, ln 1-33; col. 14, ln 64 – col. 15, ln 20).
             Per Claim 13, Mulayin discloses the system of claim 8, wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold (col. 12, 52 – col. 13, ln 3; col. 17, ln 21-34, time period of use as contextual value, 24-hour/time limit as contextual threshold).
         Per Claim 14, Mulayin discloses a computer program product, comprising: 

            performing a lexicographic analysis of content of a chat message of a chat discourse and storing a result of the lexicographic analysis in a database (Abstract; fig. 6A; col. 3, ln 14-31; The secure search module 124 also includes a token pruning module 554 that removes tokens not likely to have semantic value for characterizing the message…In one embodiment, the token pruning module 554 performs linguistic stemming, substituting the stem version of a token for the token's original value (e.g., substituting the stem "schedul" for both "schedule" and "scheduling")….The secure search module 124 additionally includes a decoy token injection module 556 that augments the token set with a set of additional "decoy" tokens …, col. 11, ln 3-53; In embodiments in which decoy tokens are injected into the tokens created for indexing purposes…, col. 14, ln 60-63; The secure search module 124 sends 622A, to the communication server 100 for delivery to the client device 120B 610, both an encrypted form of the plaintext message, msg, and the set of transformed tokens…, col. 17, ln 1-67, stemming as example lexicographic analysis); 
           generating a hash of the content of the chat message (The secure search module 124 additionally includes a token transformation module 562 that transforms the textual tokens into a different form from which the original token is not directly derivable.  In one embodiment, the transformation used by the token transformation module 562 is a one-way function whose inverse cannot be readily computed, such as hash function 
           creating a leximarker comprising the hash of the content of the chat message and a reference to the stored result of the lexicographic analysis (the transformation used by the token transformation module 562 is a one-way function whose inverse cannot be readily computed, such as hash function such as SHA-256 (Secure Hash Algorithm with 256-bit blocks)…, col. 11, ln 66 – col. 12, ln 8; for a selected seed s, the set of tokens might be transformed to the values SHA-256("schedul", s)… The secure search module 124 sends 622A, to the communication server 100 for delivery to the client device 120B 610, both an encrypted form of the plaintext message, msg, and the set of transformed tokens…, col. 17, ln 8-38, example leximarker SHA-256("schedul", s) as including hash function as well as at least one reference “schedul” to the lexicographic analysis/stemming of the content).
           Per Claim 15, Mulayin discloses the computer program product of claim 14, wherein the operations further include: generating a modified version of the chat message by replacing the content of the chat message with the leximarker (col. 17, ln 21-33); and 
           storing the modified version of the chat message in place of the chat message as part of the chat discourse (col. 17, ln 62-64). 
          Per Claim 16, Mulayin discloses the computer program product of claim 14, wherein the operations further include using the leximarker to retrieve the result of the lexicographic analysis and, based on the retrieved result, performing content analysis of the chat discourse (col. 16, ln 1-33; col. 14, ln 64 – col. 15, ln 20).
Claim 20, Mulayin discloses the computer program product of claim 14, wherein the generating the hash comprises determining an amount of hashing of the content of the chat message based on comparing a leximarker contextual value of the chat message with a leximarker contextual threshold (col. 12, 52 – col. 13, ln 3; col. 17, ln 21-34, time period of use as contextual value, 24-hour/time limit as contextual threshold).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mulayin
           Per Claim 5, Mulayin discloses the method of claim 1, further comprising selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis (col. 12, ln 9-63), 
           Mulayin does not explicitly disclose wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis
Mulayin suggests this feature by teaching using a different hash when it is determined that previously used hashes been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”, because such implementation would have resulted in avoiding utilizing a hash that can be compromised, as well as decreasing the likelihood of a non-authorized third-part guessing the original message (Mulayin, col. 12, ln 10-30).
       Per Claim 12, Mulayin discloses the system of claim 8, wherein the executable operations further include selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis (col. 12, ln 9-63), 
          Mulayin does not explicitly disclose wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis
          However Mulayin suggests this feature by teaching using a different hash when it is determined that previously used hashes been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for 
         Per Claim 18, Mulayin discloses the computer program product of claim 14, wherein the operations further include selecting a hash technique for generating the hash based on a likelihood that the hash of the content of the chat message will be expanded for use in content analysis (col. 12, ln 9-63),  
           Mulayin does not explicitly disclose wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis
          However Mulayin suggests this feature by teaching using a different hash when it is determined that previously used hashes been expanded to obtain the original value of the message (col. 12, ln 52 – col. 13, ln 18; col. 17, ln 20-34)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement “wherein the likelihood is determined by monitoring which hashes of other processed chat messages have been expanded for purposes of content analysis”, because such implementation would have resulted in avoiding utilizing a hash that can be compromised, as well as decreasing the likelihood of a non-authorized third-part guessing the original message (Mulayin, col. 12, ln 10-30).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mulayin in view of Crispin et al US 2005/0089160 A1 (“Crispin”) 
        Per Claim 6, Mulayin discloses the method of claim 1, further comprising selecting a hash technique for generating the hash (col. 12, ln 9-20; col. 17, ln 20-34),
            Mulayin does not explicitly disclose wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message
          However, this feature is suggested by Crispin that discloses performing varying levels of hashing of a message based on the size of a text message (Abstract; para. [0011], larger size of text as suggesting more lexicographic information)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message”, because such implementation would have resulted in generating different digests for different segments of text (Crispin, para. [0011]).     
         Per Claim 19, Mulayin discloses the computer program product of claim 14, wherein the operations further include selecting a hash technique for generating the hash (col. 12, ln 9-20; col. 17, ln 20-34), 
               Mulayin does not explicitly disclose wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message
Crispin that discloses performing varying levels of hashing of a message based on the size of a text message (Abstract; para. [0011], larger size of text as suggesting more lexicographic information)
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement wherein a size of the hash varies based on a text length of the chat message and an expected amount of lexicographical information to be extracted from the chat message”, because such implementation would have resulted in generating different digests for different segments of text (Crispin, para. [0011]).

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.           

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chen and Kopelman (PTO -892 form) describing lexicographic analysis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658